DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-17 are allowed.

 		Comments on Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art fails to show or reasonably suggest the claim limitation “i) calculate/ calculating, for each of the subjects, a correlation matrix of brain activities among the plurality of prescribed regions from the measured signals, ii) extract/extracting elements of the correlation matrix that connect to a canonical variable corresponding only to a specific attribute information item among the plurality of attribute information items by successively selecting, from M (M: natural number not smaller than 2) different subsets extracted from the plurality of subjects, one subset and by performing a sparse canonical correlation analysis on the attribute information items and on elements of the correlation matrix of (M-l) subsets except for the selected one subset, iii) obtain/obtaining, for the successively selected subsets, a first sum-set as a sum-set of elements of the extracted correlation matrix, and iv) calculate/calculating a discriminator for estimating the specific attribute information item from the elements of the first sum-
 	Prior art fails to show or reasonably suggest the claim limitation “i) calculate, for each of the subjects, a correlation matrix of brain activities among the plurality of prescribed regions from the measured signals, ii) extract elements of the correlation matrix that connect to a canonical variable corresponding only to a diagnosis label of a subject among the plurality of attribute information items by successively selecting, from M (M: natural number not smaller than 2) different subsets extracted from the plurality of subjects, one subset and by performing a sparse canonical correlation analysis on the attribute information items and on elements of the correlation matrix of (M-1) subsets except for the selected one subset, iii) obtain, for the successively selected subsets, a first sum-set as a sum-set of elements of the extracted correlation matrix, and iv) generate a discriminator for estimating the diagnosis label of a subject from the elements of the first sum-set.” in combination with all other claimed limitation of independent claims  13 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.T/Examiner, Art Unit 2424       
                                                                                                                                                                                                 /ALAZAR TILAHUN/Examiner, Art Unit 2424